TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00086-CV



                             A. G. A. and W. F. A. M., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee




        FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
  NO. 17-0150-CPS395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               Appellants    A.G.A.    and   W.F.A.M.     filed   their   notices   of   appeal   on

February 12, 2019, and February 14, 2019, respectively. The appellate record was complete

March 5, 2019, making appellants’ briefs due March 25, 2019. On March 20, 2019, and

March 22, 2019, counsel for appellants filed motions for extension of time to file

appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions and order counsel to file appellants’ briefs
no later than April 15, 2019. If the briefs are not filed by that date, counsel may be required to

show cause why they should not be held in contempt of court.

               It is ordered on March 27, 2019.



Before Chief Justice Rose, Justices Kelly and Smith




                                                  2